Sims, J.,
after making the foregoing statement, delivered the following opinion of the court:
There are but three assignments of error, presenting questions which have been all fully considered and are settled in this court.
[1] The first assignment of error is that “the indictment being for many offenses, and the verdict being general, does not say on which charge (the accused) is guilty.”
There is no merit in this assignment. See Pine & Scott v. Commonwealth, 121 Va. 812, 93 S. E. 652; Wilkerson v. Commonwealth, 122 Va. 920, 95 S. E. 388; Hunt v. Commonwealth, 126 Va. 815, 101 S. E. 896; Hitt v. Commonwealth, 131 Va. 752, 109 S. E. 597.
[2] The second assignment of error is that the court below had “no jurisdiction to try this case because the prohibition law is superseded by United States statute, known as the ‘Volstead act’ (41 Stat. 305), and passed by the Congress of the United States.”
This subject was fully considered in Allen v. Commonwealth, 129 Va. 723, 105 S. E. 589, and the conclusion reached, which is contrary to the position taken in this assignment of error. No reason is stated why we should reach a different conclusion, and we know of none. That conclusion is, therefore, adhered to.
[3] The third and only remaining assignment of error is that “the punishment pronounced is cruel and unusual and is in violation of the Constitution of Virginia.”
No reason is presented in support of this assignment of error. There is no merit in this assignment. See Bracy’s Case, 119 Va. 867, 89 S. E. 144; Hart’s Case, 131 Va. 726, 109 S. E. 582.
The case is affirmed.

Affirmed.